(Corrected)
OFFICE ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.
IN THE CLAIM:	Replaced Claim 8 with the following claim: 
--      8.	     An integrated circuit, comprising:
a first trace, a second trace and a third trace;
wherein each of the first trace, the second trace and the third trace is continuous;
wherein the first trace, the second trace and the third trace use only two conductor layers of a semiconductor structure;
wherein in a crossing area of the first trace, the second trace and the third trace, the first trace and the second trace cross once, the first trace and the third trace cross once, and the second trace and the third trace cross once;
wherein the integrated circuit is a transformer which includes a first inductor and a second inductor, which includes a first turn, a second turn and a third turn;
wherein the first trace is connecting the first turn and the third turn, the second trace is connecting the second turn, and the third trace is connecting the third turn and the first turn; and
wherein the first trace and the third trace are a part of the first inductor, and the second trace is a part of the second inductor.		--

Authorization for this examiner’s amendment was given in a telephone interview with Justin I. King on June 13, 2022.
Allowance Subject Matter
Claims 1-3, 5-8, 10 and 13-16 are allowed.  Following is the Examiner’s reason for allowance:

The closest prior art, U.S. Publication 2020/0343335 to Yen et al, does not anticipate or suggest such limitations as: “wherein the second segment crosses the tenth segment and the seventh segment, and the fifth segment crosses the tenth segment; wherein each of the first trace, the second trace, and the third trace is continuous; and wherein the first segment, the third segment, the fourth segment, the eighth segment, the ninth segment and the eleventh segment are implemented in a same conductor layer” (as applied to Claim 1); “wherein the integrated circuit is a transformer which includes a first inductor and a second inductor, which includes a first turn, a second turn and a third turn; wherein the first trace is connecting the first turn and the third turn, the second trace is connecting the second turn, and the third trace is connecting the third turn and the first turn; and wherein the first trace and the third trace are a part of the first inductor, and the second trace is a part of the second inductor” (as applied to Claim 8); and “wherein the second segment crosses the tenth segment and the seventh segment, and the fifth segment crosses the tenth segment; wherein each of the first trace, the second trace, and the third trace is continuous; and wherein the integrated circuit is an inductor which includes a first turn, a second turn and a third turn, the first trace connecting the first turn and the third turn, the second trace connecting the second turn, and the third trace connecting the third turn and the first turn” (as applied to Claim 13), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including IDS filed on January 8, 2021, that suggested a modification with the cited prior art(s) so as satisfy the combination of the pending claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
July 13, 2022											    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815